Exhibit 10

 

AMENDMENT NUMBER FOUR

TO THE

ALABAMA NATIONAL BANCORPORATION

PLAN FOR THE DEFERRAL OF COMPENSATION

BY NON-EMPLOYEE DIRECTORS OF THE SUBSIDIARY BANKS

 

WHEREAS, Alabama National BanCorporation (“ANB”) maintains the Alabama National
BanCorporation Plan for the Deferral of Compensation by Non-Employee Directors
of the Subsidiary Banks (the “Plan”); and

 

WHEREAS, pursuant to Section 7(d) of the Plan, ANB reserved the right to amend
the Plan;

 

WHEREAS, the Board of Directors of ANB has approved an amendment to the Plan
such that non-employee directors of Public Bank shall be eligible to participate
in the Plan;

 

WHEREAS, due to the merger of Peoples State Bank of Groveland (“Peoples”) into
Public Bank, the Board of Directors of ANB also has approved an amendment to the
Plan to delete Peoples from the list of eligible subsidiary banks;

 

NOW, THEREFORE, the Plan is hereby amended effective as of October 1, 2004 as
follows:

 

1. Exhibit A to the Plan is hereby amended by adding Public Bank to the list of
eligible subsidiary banks and by deleting Peoples from the list of eligible
subsidiary banks. Attached hereto is an amended and restated Exhibit A to the
Plan.

 

2. All of the other terms, provisions and conditions of the Plan not herein
amended shall remain in full force and effect.

 

IN WITNESS WHEREOF, ANB has caused this Amendment Number Four to be executed by
duly authorized representatives this 18th day of August, 2004.

 

ATTEST:       ALABAMA NATIONAL BANCORPORATION By:  

/s/ Kimberly Moore

      By:  

/s/ Richard Murray IV

Its:

 

Corporate Secretary

     

Its:

 

President

 

[SEAL]

 

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT A

ELIGIBLE SUBSIDIARY BANKS

 

 

National Bank of Commerce of Birmingham

 

First American Bank

 

Community Bank of Naples

 

Citizens & Peoples Bank, N.A.

 

Public Bank

 

A-1